EXHIBIT 3.1 AMENDED AND RESTATED BYLAWS OF DARLING INTERNATIONAL INC. A Delaware Corporation Adopted December 8, 2008 TABLE OF CONTENTS Page Article 1 OFFICES 2 1.1 Registered Office and Agent 2 1.2 Other Offices 2 Article 2 MEETINGS OF STOCKHOLDERS 2 2.1 Annual Meeting 2 2.2 Special Meeting 3 2.3 Place of Meetings 5 2.4 Notice. 5 2.5 Notice by Electronic Transmission 6 2.6 Exceptions from Notice Requirement 6 2.7 Voting List 7 2.8 Quorum 7 2.9 Required Vote; Withdrawal of Quorum 7 2.10 Method of Voting; Proxies 8 2.11 Record Date 8 2.12 Conduct of Meeting 9 2.13 Action without a Meeting 9 2.14 Inspectors 10 2.15 Adjournment 11 2.16 Requirements for Notice of Stockholder Business and Nominations 11 Article 3 DIRECTORS 15 3.1 Management 15 3.2 Number; Qualification; Term 16 3.3 Change in Number 16 3.4 Vacancies 16 3.5 Meetings of Directors 16 3.6 First Meeting 16 3.7 Election of Officers 16 3.8 Regular Meetings 16 3.9 Special Meetings 17 ii TABLE OF CONTENTS (continued) 3.10 Notice 17 3.11 Quorum; Majority Vote 17 3.12 Telephone Meetings 17 3.13 Action without a Meeting 17 3.14 Procedure 17 3.15 Presumption of Assent 18 3.16 Compensation 18 Article 4 COMMITTEES 18 4.1 Designation 18 4.2 Number; Qualification; Term 18 4.3 Authority 18 4.4 Committee Changes 18 4.5 Alternate Members of Committees 19 4.6 Regular Meetings 19 4.7 Special Meetings 19 4.8 Quorum; Majority Vote 19 4.9 Minutes 19 4.10 Compensation 19 4.11 Responsibility 19 Article 5 NOTICE 19 5.1 Method 19 5.2 Waiver 20 Article 6 OFFICERS 20 6.1 Number; Titles; Term of Office 20 6.2 Removal 20 6.3 Suspension 20 6.4 Vacancies 21 6.5 Authority 21 6.6 Compensation 21 6.7 Chairman of the Board 21 iii TABLE OF CONTENTS (continued) 6.8 Chief Executive Officer 21 6.9 President 21 6.10 Chief Operating Officer 22 6.11 Chief Financial Officer 22 6.12 Vice Presidents 22 6.13 Treasurer 22 6.14 Assistant Treasurers 23 6.15 Secretary 23 6.16 Assistant Secretaries 23 Article 7 CERTIFICATES AND SHAREHOLDERS 23 7.1 Certificates for Shares 23 7.2 Signatures 24 7.3 Replacement of Lost, or Destroyed Certificates 24 7.4 Transfer of Shares 25 7.5 Registered Stockholders 25 7.6 Regulations 25 7.7 Legends 25 Article 8 INDEMNIFICATION 25 8.1 Right of Indemnification 25 8.2 Advancement of Expenses 25 8.3 Non-Exclusive Right 26 8.4 Insurance 26 8.5 Meaning of Terms 26 8.6 Continuing Right 26 8.7 Other Indemnification 27 8.8 Amendment or Repeal 27 Article 9 MISCELLANEOUS PROVISIONS 27 9.1 Dividends 27 9.2 Reserves 27 9.3 Books and Records 27 iv TABLE OF CONTENTS (continued) 9.4 Fiscal Year 27 9.5 Seal 27 9.6 Resignations 27 9.7 Securities of Other Corporations 28 9.8 Transactions with the Corporation 28 9.9 Checks 28 9.10 Invalid Provisions 28 9.11 Mortgages, etc. 28 9.12 Headings 28 9.13 References 29 9.14 Amendments 29 v AMENDED AND RESTATED BYLAWS OF DARLING INTERNATIONAL INC. A Delaware Corporation PREAMBLE These Amended and Restated Bylaws (as they may be subsequently amended, revised or restated, the “Bylaws”) are subject to, and governed by, the General Corporation Law of the State of Delaware (the “Delaware General Corporation Law”) and the Certificate of Incorporation, as it may be amended from time to time (the “Certificate of Incorporation”) of Darling International Inc., a Delaware corporation (the “Corporation”).In the event of a direct conflict between the provisions of these Bylaws and the mandatory provisions of the Delaware General Corporation Law or the provisions of the Certificate of Incorporation, such provisions of the Delaware General Corporation Law or the Certificate of Incorporation, as the case may be, will be controlling. ARTICLE 1 OFFICES 1.1 Registered Office and Agent.The registered office and registered agent of the Corporation shall be as designated from time to time by the appropriate filing by the Corporation in the office of the Secretary of State of the State of Delaware. 1.2 Other Offices.The Corporation may also have offices at such other places, both within and without the State of Delaware, as the board of directors may from time to time determine or as the business of the Corporation may require. ARTICLE 2 MEETINGS
